Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 10,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01025-CR
                                   ____________

                        IN RE THOMAS FLORENCE, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   56th District Court
                                Galveston County, Texas
                            Trial Court Cause No. 10CR1217



                     MEMORANDUM                     OPINION

      On November 30, 2011, relator, Thomas Florence, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relator complains that respondent, the Honorable Lonnie Cox, presiding judge of the 56th
District Court of Galveston County, has denied his appointed counsel’s motion to
withdraw from representing him on appeal so that he may represent himself in
post-conviction proceedings.

      To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding).

       Relator has not established that the trial court abused its discretion in denying
counsel’s motion to withdraw and permitting relator to represent himself on appeal. The
constitutional right to represent oneself does not extend to the appellate process under
either the Sixth Amendment or the Due Process Clause. See Cormier v. State, 95 S.W.3d
496, 498 (Tex. App.—Houston [1st Dist.] 2002, no pet.); Hadnot v. State, 14 S.W.3d 348,
350 (Tex. App.—Houston [14th Dist.] 2000, order) (holding criminal defendants do not
have a constitutional right to self-representation on appeal, citing Martinez v. Court of
Appeal of California, 528 U.S. 152, 120 S. Ct. 684, 692 (2000)). Relator also has not
provided this court with copies of the motion for which he seeks a ruling or a record of any
hearings from the court below. It is relator’s burden to provide this court with a record
sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.3(k), 52.7(a).

       Moreover, no notice of appeal has been filed, and relator states that he has filed an
application for post-conviction habeas corpus relief. Texas Code of Criminal Procedure
article 11.07 governs the procedure for obtaining post-conviction relief from a final felony
conviction. See Tex. Code Crim. Proc. art. 11.07. Only the Texas Court of Criminal
Appeals has jurisdiction over matters related to post-conviction relief from a final felony
conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); Board
of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive means to
challenge a final felony conviction). Accordingly, if relator is seeking post-conviction
habeas relief, we are without jurisdiction to direct the trial court to grant his counsel’s
motion.


                                             2
      Accordingly, we deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            3